        Case 5:19-cv-00619-JKP Document 14 Filed 09/06/19 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

ANITA M. YOUNG,                  §             NO. 5:19-CV-619-DAE
                                 §
           Plaintiff,            §
                                 §
vs.                              §
                                 §
UNITED STATES OF AMERICA         §
                                 §
           Defendant.            §
________________________________ §

ORDER GRANTING UNITED STATES’ MOTION TO SUBSTITUTE UNITED
 STATES OF AMERICA AS DEFENDANT AND AMEND CASE CAPTION;
   AND DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION FOR
                     LEAVE TO AMEND

             The matters before the Court are the United States of America’s

(“United States”) Motion to Substitute the United States as Defendant and Amend

the Case Caption (Dkt. # 5), and Plaintiff Anita M. Young’s (“Plaintiff” or

“Young”) Motion to Amend Complaint1 (Dkt. # 8). Pursuant to Local Rule CV-

7(h), the Court finds these matters suitable for disposition without a hearing. After

careful consideration, the Court GRANTS Defendant’s motion to substitute party

and amend case caption, and DENIES WITHOUT PREJUDICE Plaintiff’s

motion to amend.



1
  Plaintiff’s motion seeks leave to amend her petition, which the Court construes in
federal court to mean complaint.
        Case 5:19-cv-00619-JKP Document 14 Filed 09/06/19 Page 2 of 5




             On June 5, 2019, Plaintiff filed suit against Katie McSheffrey

Gunther, a United States Air Force employee, alleging that Ms. Gunther disclosed

Plaintiff’s medical health diagnosis, personal information, and an inpatient-

treatment location to another individual. (Dkt. # 1.) Plaintiff alleges that this

disclosure was (1) an invasion of privacy—public disclosure of private facts and

intrusion on seclusion; and (2) an intentional infliction of emotional distress

(“IIED”). (Id.)

             On July 26, 2019, the United States filed a motion to substitute the

United States as the proper Defendant instead of Ms. Gunther who was acting

within the course and scope of her federal employment with the United States Air

Force. (Dkt. # 5.) On August 5, 2019, Plaintiff filed a response in opposition

(Dkt. # 7); the United States filed a reply on August 12, 2019 (Dkt. # 9).

             On August 7, 2019, Plaintiff filed a motion to amend her complaint.

(Dkt. # 8.) On August 14, 2019, the United States filed a response in opposition

(Dkt. # 10); Plaintiff filed a reply on August 19, 2019 (Dkt. # 11.) The pending

matters are discussed below.




                                           2
         Case 5:19-cv-00619-JKP Document 14 Filed 09/06/19 Page 3 of 5




    I.    Motion to Substitute Party

             The United States moves to substitute itself as the proper Defendant

in this case in place of Ms. Gunther in light of the fact that Plaintiff has alleged

claims against Ms. Gunther while she was acting in the scope of her federal

employment. (Dkt. # 5.) Despite Plaintiff’s arguments to the contrary, the Court

agrees with the United States.

             As a general rule, “the United States enjoys sovereign immunity from

suit unless it has specifically waived immunity.” Jeanmarie v. United States,

242 F.3d 600, 602 (5th Cir. 2001); Truman v. United States, 26 F.3d 592, 594

(5th Cir. 1994). However, because Plaintiff’s claims against Ms. Gunther sound in

tort, they are governed by the Federal Tort Claims Act (“FTCA”). See 28 U.S.C.

§§ 2671-2680. The FTCA provides a remedy for claimants “for injury or loss of

property, or personal injury or death arising from the negligent act or omission of

any employee of the Government while acting within the scope of his office or

employment . . . .” Jeanmarie, 242 F.3d at 601; 28 U.S.C. §§ 1346(b), 2674,

2679(b)(1).2 As such, the FTCA acts as a limited waiver of the United States’

sovereign immunity. Jeanmarie, 242 F.3d at 601; Galvin v. Occupational Safety &

Health Admin., 860 F.2d 181, 183 n.2 (5th Cir. 1988).


2
 The FTCA makes clear that a suit against the United States under the FTCA is the
exclusive remedy for tort claims arising from the actions of government agencies
or employees. See § 2679(a).
                                          3
        Case 5:19-cv-00619-JKP Document 14 Filed 09/06/19 Page 4 of 5




             Federal district courts have exclusive jurisdiction over civil FTCA

claims against the United States. 28 U.S.C. § 1346(b)(1). However, the scope of a

district court’s jurisdiction over an FTCA claim is defined by the United States’

consent to be sued under the FTCA. Galvin, 860 F.2d at 183 n.2 (emphasis

added); see also United States v. Mitchell, 445 U.S. 535, 538 (1990) (“[T]he terms

of [the United States’] consent to be sued in any court define that court’s

jurisdiction to entertain the suit.”). Notably, 28 U.S.C. § 1346(b)(1) only grants

district courts jurisdiction for tort claims “against the United States,” and courts

have repeatedly held that the United States is the only proper defendant in an

FTCA suit. See, e.g., Galvin, 860 F.2d at 183; Smith v. United States, 561 F.3d

1090, 1099 (10th Cir. 2009); Jackson v. Kotter, 541 F.3d 688, 693 (7th Cir. 2008).

As a result, “an FTCA claim against a federal agency or employee as opposed to

the United States must be dismissed for want of jurisdiction.” Galvin, 860 F.2d at

183; see also Gregory v. Mitchell, 634 F.2d 199, 204–05 (5th Cir. 1981).

             Here, the Court does not have jurisdiction to hear Plaintiff’s FTCA

claim against Ms. Gunther, an employee of the United States Air Force, and she

must be dismissed as a party from the action. Accordingly, the Court will

GRANT the United States’ motion to substitute itself as the proper party and the

case caption should so be reflected.




                                           4
         Case 5:19-cv-00619-JKP Document 14 Filed 09/06/19 Page 5 of 5




   II.    Motion to Amend

            Plaintiff seeks leave to amend her complaint to add additional

allegations and causes of action. (Dkt. # 8.) Notably, however, Plaintiff’s

proposed amended complaint alleges only Ms. Gunther as a defendant. (See id. at

3.) The Court, however, as already determined that Ms. Gunther is not a proper

party to this FTCA action, only the United States. Accordingly, the Court will

DENY WITHOUT PREJUDICE Plaintiff’s motion to amend.

                                  CONCLUSION

            Based on the foregoing, the Court GRANTS the United States’

Motion to Substitute the United States as Defendant and Amend the Case Caption

(Dkt. # 5), and the case caption should so be reflected. The Court DENIES

WITHOUT PREJUDICE Plaintiff’s Motion to Amend Complaint (Dkt. # 8).

            IT IS SO ORDERED.

            DATED: San Antonio, Texas, September 6, 2019.




                                        _____________________________________
                                        David Alan Ezra
                                        Senior United States Distict Judge




                                         5
